On October 5, 1928, a judgment of disbarment was entered herein
against Claus L. Roberts, an attorney licensed to practice in the
district courts of the Territory. (See 30 Haw. 588.) Mr. Roberts
has now filed his petition for reinstatement based upon the
affidavit of himself and others and a petition in his behalf
signed quite generally by members of the bar of Honolulu. The
petition was referred to Honorable J.V. Hodgson, attorney general
 *Page 760 
of the Territory, who appeared at the hearing and signified his
assent to the prayer of the petition and it appears that Mr.
Roberts has at all times since his disbarment as aforesaid
faithfully observed the former judgment of this court and has
deported himself with commendable propriety and no objection
being offered the petition will be granted and an order to that
effect will be made on presentation.